                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA


 ELIJAH HARMON                            :

                    Petitioner            :   CIVIL ACTION NO. 3:19-1302

             v.                           :        (JUDGE MANNION)

 IMMIGRATION CUSTOMS                      :
 ENFORMCEMENT,
                                          :
                     Respondent

                                     ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

   1. The petition for writ of habeas corpus, (Doc. 1) is DISMISSED for lack
      of jurisdiction.
  2. The Clerk of Court is directed to CLOSE this case.


                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge


Dated: April 8, 2020
19-1302-01-ORDER
